Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Corrected notice of Allowability
 	This action supplements the Notice of Allowability mailed on 08/31/22. Claims 4-5, 8 and 33-34 are amended in order to correct a minor error.  Claims 4-5 and 8 are depend on claim 1 and claims 33-34 are depend on claim 18.

3. 	(Cancelled).
4. 	(Currently Amended) The computer-executed method of Claim 1, wherein executing the archiving action to move the particular database object to the second storage tier comprises compressing data of the particular database object to a target compression level associated with the second storage tier.
5. 	(Currently Amended) The computer-executed method of Claim 1, wherein executing the archiving action to move the particular database object to the second storage tier comprises moving the particular database object to a target storage container.
8. 	(Currently Amended) The computer-executed method of Claim 1, wherein the particular database object is stored in a plurality of data blocks, and wherein executing the archiving action to move the particular database object to the second storage tier comprises performing the archiving action on the plurality of data blocks.
19. 	(Cancelled).
33. 	(Currently Amended) The one or more non-transitory computer-readable media of claim 18, wherein the policy is associated with the particular database object based on the policy being associated with a current tablespace of the particular database object.
34. 	(Currently Amended) The one or more non-transitory computer-readable media of claim 18, wherein the policy is associated with the particular database object based on the policy being associated with a parent object of the particular database object.

Allowable Subject Matter
 	Claims 1-2, 4-18, 20-34 are allowed. Claims 3 and 19 are cancelled.
 	The following is an Examiner’s statement of reasons for allowance: The prior art
of records do not teach or fairly suggests the combination of the claimed steps as
recited in the applicant's independent claims, “a database management system receiving information for a policy to associate with a particular database object in a database managed by the database management system, wherein said particular database object is defined by a database dictionary in the database, the policy specifying (a) an archiving action, and (b) a condition for triggering the archiving action; in response to receiving the information for the policy, the database management system storing, in the database dictionary, data associating the policy with the particular database object; the database management system determining that the condition specified in the policy is satisfied for the particular database object that is stored in a first storage tier of a plurality of storage tiers; and in response to determining that the condition is satisfied for the particular database object that is stored in the first storage tier: the database management system executing the archiving action on the particular database object, wherein executing the archiving action comprises moving the particular database object to a second storage tier, of the plurality of storage tiers, other than the first storage tier; wherein executing the archiving action to move the particular database object to the second storage tier comprises performing one or more of: compression on the particular database object, movement of the particular database object to a target storage container, table clustering for the particular database object, disabling one or more indexes for the particular database object, rebuilding the particular database object, or re-sorting the particular database object”. 

 	The dependent claims, being definite, further limiting, and fully enabled by the
specification are also allowed.

 	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”


Conclusions/Points of Contacts
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163